EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between Multiband Corporation (the “Company”) and James L. Mandel (the
“Employee”) (collectively the “Parties”) on this May __, 2013 but with an
effective date to be the date, if ever, of the closing of the Merger as set
forth below (the date, if ever, of the closing of the Merger being the
“Effective Date”).

 

Whereas, Goodman Networks, Incorporated (“Goodman”), Manatee Merger Sub
Corporation, a wholly owned subsidiary of Goodman and the Company have entered
into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which,
among other things, Merger Sub will be merged with and into the Company (the
“Merger”), and the Company will become a wholly-owned subsidiary of Goodman.

 

Whereas, at the same time the aforementioned parties complete the merger
contemplated by the Merger Agreement, this Agreement will become effective.

 

WHEREAS, the Company shall provide the Employee with highly confidential
information pertaining to the Company and its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Employee as its President and Chief Executive
Officer and the Employee wishes to accept such employment.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Parties hereby agree:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Employee hereby accepts employment.

 

2. Term. Subject to earlier termination as hereafter provided, the Employee’s
employment hereunder shall be for a term of three (3) years, commencing on the
Effective Date hereof, and shall automatically renew thereafter for successive
terms of one (1) year each, unless either party provides notice to the other at
least ninety (90) days but no earlier than one hundred twenty (120) days prior
to the third anniversary of the Effective Date, and each anniversary thereafter
that this Agreement is not to be renewed. The term of this Agreement, as from
time to time extended or renewed, is hereafter referred to as the “Term.” If the
Employee’s employment terminates upon the expiration of the Term or thereafter,
then the Company shall pay to the Employee the Final Compensation and the Final
Bonus (as defined in Section 5 below) and the Company shall have no further
obligation to the Employee hereunder.

 

3. Capacity and Performance

 

(a) During the Term, the Employee shall serve the Company as its President and
Chief Executive Officer (“CEO”) or, subject to the Employee's rights under
Section 5(e), in such other position as the Chairman of the Board of Directors
of the Company (“Chairman”) may designate from time to time. The Chief Executive
Officer shall report to the Chairman.

 



 

 

 

(b) During the Term, the Employee shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities, consistent
with the position of CEO on behalf of the Company and its Affiliates as may
reasonably be designated from time to time by the Chairman.

 

(c) During his employment with the Company, the Employee shall devote his full
business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Employee shall not engage in any other business activity or serve
in any industry, trade, professional, governmental or academic position during
his employment with the Company, except as may be expressly approved by the
Chairman in writing. The foregoing shall not limit the Employee’s right to
engage in such activities as are reasonably necessary to monitor and protect his
interests as a minority stockholder in other companies, to the extent a
reasonably prudent minority stockholder of a corporation would be expected to
engage in such activities.

 

4. Compensation and Benefits. As compensation for all services performed by the
Employee under and during the Term and subject to performance of the Employee’s
duties and of the obligations of the Employee to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

 

(a) Base Salary. During the Term, the Company shall pay the Employee a base
salary at the rate of $575,000 per annum, payable in accordance with the payroll
practices of the Company for its executives, but not less frequently than
monthly, and subject to increases from time to time as may be approved by the
Chairman. Such base salary, including any increases approved by the Chairman is
hereafter referred to as the “Base Salary.”

 

(b) Bonus. With respect to each calendar year during the Term, the Employee
shall be entitled to receive a Bonus (the “Bonus”) pursuant to the terms of the
then-current Multiband Corporation Bonus Plan (Appendix “A”) payable at the
subsidiary CEO/ level beginning with the 2013 plan year and such other incentive
compensation as the Employee may be eligible to receive under benefit plans
maintained by the Company from time to time. The Bonus shall be payable in
accordance with the timing of the Company’s payment of bonuses to its employees
for the corresponding period, and in accordance with the Company’s other
policies and procedures relating to bonus compensation, on March 1 of the year
following the year in which such Bonus was earned or as soon as practicable
thereafter; provided, however, that such Bonus will in no event be paid later
than December 31 of the year after the year in which the Bonus was earned. The
Employee shall not be required to be employed by the Company on the date the
bonuses are paid in order to receive any Bonus payment the Employee has accrued
as provided in this Agreement.

 

(c) Retention Compensation: The Company shall pay executive an annual retention
bonus payable on December 31st of each year of the term, equal to 50% of the
annualized based salary (“Retention Bonus”).

 



 

 

 

(d) Stock Options. The Employee will receive a Stock Option grant of 40,000
shares of Goodman common stock at a strike price equal to the fair market value
on the date of grant, to be vested in 1/3 increments over a 3 year period. A
stock option agreement for this award will be sent to the Employee under
separate cover.

 

(e) Vacation. During the Term, the Employee shall be eligible for vacation time
in accordance with the policies of the Company as in effect from time to time
(currently five (5) weeks of vacation time accrued per year), and subject to the
reasonable business needs of the Company. Vacation that is not used during the
year in which it is accrued may be carried into the first quarter of the next
year but is thereafter lost. Vacation that is carried forward may not be used
consecutively with the following year’s vacation. The Employee shall not be
entitled to any accrued but unused vacation pay if the Company terminates the
Employee for Cause. However, if the Employee’s employment is terminated for any
other reason, the Employee shall be entitled to receive his accrued, but unused
vacation pay.

 

(f) Other Benefits. The Employee shall be entitled to participate in or receive
benefits under Goodman’s Executive Benefit Plan, {and the Company will pay the
premiums for Medical (Family), Dental (Family), Vision (Family), STD and LTD,
Life and AD&D (Employee, Spouse, & Child), Medical Reimbursement for
out-of-pocket expenses of Twelve Thousand ($12,000.00) per annum (to the extent
permitted by applicable law), Auto Allowance of $800.00 per month ($800.00) or
an Executive Fleet Vehicle with a payment schedule equal to $1,200 per month
after taxes, any exceptions to be approved by the Chairman. Health Club Dues of
$200.00 per month and Financial Planning reimbursement of up to Two Thousand
Five-Hundred ($2,500.00) per year, First Class airline travel, and any plan or
arrangement made available from time to time by Goodman to its employees
generally (including any health, dental, vision, disability, life insurance,
401K or other retirement programs). Any such plan or arrangement, including the
Executive Benefit Plan, shall be revocable and subject to termination or
amendment at any time only in accordance with the terms and conditions of such
plans or arrangements, without recourse by the Employee, provided that no such
termination or amendment shall disadvantage the Employee or his dependents
disproportionately to any other participants therein (except as may be required
by laws or regulations, such as those related to “top-heavy” or “top hat”
plans).

 

(g) Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable, customary and necessary business expenses incurred or paid by the
Employee in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Chairman and to such reasonable substantiation and documentation as may
be specified by the Company from time to time.

 

5. Termination of Employment and Severance Benefits During the Term.
Notwithstanding the provisions of Section 2 hereof, the Employee’s employment
hereunder shall terminate prior to the expiration of the Term under the
following circumstances:

 



 

 

 

(a) Death. In the event of the Employee’s death during the term hereof, the
Employee’s employment shall immediately and automatically terminate. In such
event, the Company shall pay to the Employee’s designated beneficiaries or, if
no beneficiaries have been designated by the Employee, to his estate, (i) the
Base Salary earned but not paid through the date of termination and (ii) any
business expenses incurred by the Employee but un-reimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within ninety (90) days of termination and such
expenses are reimbursable under Company policy (all of the foregoing, “Final
Compensation”). The Final Compensation shall be paid to the Employee’s
beneficiaries or estate within the time period required by applicable law (and
in all events within sixty (60) days following the date of termination). In
addition, the Company shall pay to the Employee’s beneficiaries or estate (i)
the Bonus earned by, and any other incentive compensation awarded to, the
Employee but unpaid as of the date of termination, and (ii) if the date of
termination is on or after April 1 of any calendar year, a prorated portion of
the Bonus that would have been earned by the Employee for that year, determined
by the then-current Goodman Networks Executive Management Bonus Plan
(collectively, the “Final Bonus”), payable at the time bonuses are payable to
executives of the Company generally. The Company shall have no further
obligation to the Employee hereunder.

 

(b) Disability.

 

(i) The Company may terminate the Employee’s employment hereunder, upon written
notice to the Employee, in the event that the Employee becomes disabled during
his employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
the essential functions of his position, notwithstanding the provision of any
reasonable accommodation, for one hundred twenty (120) consecutive days or more
than one hundred eighty (180) days in the aggregate during any period of three
hundred sixty-five (365) consecutive calendar days. In the event of such
termination, the Company shall have no further obligation to the Employee, other
than for payment of Final Compensation and any Final Bonus. The Final
Compensation shall be paid to the Employee within the time period required by
applicable law (and in all events within sixty (60) days following the date of
termination). The Final Bonus shall be payable at the time bonuses are payable
to executives of the Company generally.

 

(ii) The Chairman may designate another employee to act in the Employee’s place
during any period of the Employee's disability. Notwithstanding any such
designation, the Employee shall continue to receive his compensation and
benefits in accordance with Section 4, to the extent permitted by the
then-current terms of the applicable benefit plans, until the Employee becomes
eligible for disability income benefits under the Company’s disability income
plan or until the termination of his employment, whichever shall first occur.

 

(iii) While receiving disability income payments under the Company’s disability
income plan, the Employee shall not be entitled to receive any Base Salary under
Section 4(a) hereof, but shall continue to participate in Company benefit plans
in accordance with Section 4(f) and the terms of such plans, until the
termination of his employment.

 

(iv) If any question shall arise as to whether during any period the Employee is
disabled through any illness, injury, accident or condition of either a physical
or psychological nature so as to be unable to perform the essential functions of
his position, the Employee may, and at the request of the Company shall, submit
to a medical examination by a physician selected mutually by the Company and the
Employee to whom the Employee or his duly appointed guardian, if any, has no
reasonable objection to determine whether the Employee is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Employee shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Employee.



 

 

 

(c) By the Company for Cause. The Company may terminate the Employee’s
employment hereunder for Cause at any time upon written notice to the Employee
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Chairman in its reasonable judgment, shall constitute Cause
for termination:

 

(i) Material breach by the Employee of the Employee’s obligations under this
Agreement, which material breach, if susceptible of cure, remains uncured after
thirty (30) days’ written notice from the Company specifying in reasonable
detail the nature of such breach;

 

(ii) Commission by the Employee of a material act of dishonesty or fraud upon,
or willful misconduct toward, the Company or any of its Affiliates or
misappropriation of material Company property or corporate opportunities; as
reasonably determined by the Board of Directors of the Company;

 

(iii) A conviction, guilty plea or plea of nolo contendere of any misdemeanor
that involves (a) moral turpitude or (b) other conduct that involves fraud,
embezzlement, larceny, theft or dishonesty;

 

(iv) A conviction, guilty plea or plea of nolo contendere of any felony, unless
the Board of Directors of the Company reasonably determines that the Employee's
conviction of such felony does not materially affect the Company's or the
Employee's business reputation or significantly impair the Employee's ability to
carry out his duties under this Agreement (provided that the Board of Directors
of the Company shall have no obligation to make such determination); or

 

(v) the Employee’s violation of the Company’s policies regarding insobriety
during working hours or the use of illegal drugs.

 

Upon the giving of written notice of termination of the Employee's employment
hereunder for Cause, the Company shall have no further obligation to the
Employee, other than for Final Compensation. The Final Compensation shall be
paid to the Employee within the time period required by applicable law (and in
all events within sixty (60) days following the date of termination).

 



 

 

 

(d) By the Company Other Than for Cause. The Company may terminate the
Employee’s employment hereunder other than for Cause at any time. In the event
of such termination, the Company shall be obligated to pay the Employee the
Final Compensation within the time period required by applicable law (and in all
events within sixty (60) days following the date of termination) and the Final
Bonus payable at the time bonuses are payable to executives of the Company
generally. In addition, provided that the conditions set forth in this Section
5(d) are met, if the Company terminates the Employee’s employment other than for
Cause, the Company shall pay the Employee an aggregate amount, less all lawful
withholdings and deductions, equal to eighteen (18) months of the Employee’s
base salary (“Severance”) and, if such termination of employment occurs within
the twelve (12) month period following the Effective Date, an amount equal to
$1,400,000 (the “Supplemental Severance”). The payment of Severance and the
Supplemental Severance, if any, is subject to the following conditions: (i) the
Employee shall not be entitled to any Severance or Supplemental Severance under
this Section 5(d) if termination of the Employee is due to the death or
disability of the Employee; (ii) any obligation of the Company to provide the
Employee any Severance or, if applicable, Supplemental Severance is conditioned
on the Employee signing and delivering to the Company an effective release of
claims within twenty-one (21) calendar days, or such other period as the Company
may provide, after the Company has given the Employee the written form of the
release requested; (iii) if benefits are payable to the Employee under a
separate severance agreement or an executive severance plan as a result of such
termination, the amount payable under such agreement or plan shall be offset
against the amount of the Severance under this Section 5(d), provided that such
offset would not an impermissible change in the time or form of any payments
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); and (iv) if the Employee violates any of the covenants in Section 7 of
this Agreement, the Company shall have no obligation to pay the Employee any
outstanding Severance or the Supplemental Severance. The Severance and the
Supplemental Severance will be payable in equal installments over eighteen (18)
months on the Company’s ordinary payroll days, beginning on the first payroll
date following the sixtieth (60th) day after the Employee’s termination,
provided that the Employee has timely executed and returned the Release to the
Company by such date.

 

(e) By the Employee for Good Reason. The Employee may terminate his employment
hereunder for Good Reason, upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason. In the event of termination in
accordance with this Section 5(e) during the Term, in addition to the Final
Compensation, the Employee shall be entitled to receive the Final Bonus and
Severance he would have been entitled to receive had the Employee been
terminated by the Company other than for Cause during the Term in accordance
with Paragraph 5(d) above; provided that the Employee satisfies all conditions
to such entitlement, including without limitation the signing of an effective
release and further provided that if benefits are payable to the Employee under
a separate severance agreement or an executive severance plan as a result of
such termination, the amount payable under such agreement or plan shall be
offset against the amount of the Severance under this Section 5(e), provided
that such offset would not an impermissible change in the time or form of any
payments subject to Section 409A of the Code. If the Employee violates any of
the covenants in Section 7 of this Agreement, the Company shall have no
obligation to pay the Employee any outstanding Severance. The Final Compensation
shall be paid to the Employee within the time period required by applicable law
(and in all events within sixty (60) days following the date of termination).
The Final Bonus shall be payable at the time bonuses are payable to employees of
Goodman generally. The following shall constitute Good Reason for termination by
the Employee:

 

(i) any material diminution in Employee’s authority, duties or responsibilities
with the Company;

 

(ii) the assignment to Employee of any duties or responsibilities that are
materially inconsistent with Employee’s existing duties or responsibilities as
President and CEO;

 



 

 

 

(iii) any material reduction by the Company in Employee’s Base Salary, Bonus or
Retention Bonus;

 

(iv) following a Change in Control, any change in the Employee’s status,
reporting, duties or position that represents a demotion or diminution from
Employee’s status, reporting, duties or position in effect before such Change in
Control;

 

(v) unless otherwise consented to in writing by Employee, the imposition of any
requirement that Employee relocate to, or perform any of his duties hereunder
at, any location that is more than fifty (50) miles from the office of the
Company in Minnetonka, MN on the date of this Agreement; provided, however, that
reasonable and customary business travel, and the expectation that Employee will
perform certain functions in other offices of the Company in the ordinary course
of business consistent with past practices shall not be deemed a required
relocation under this Paragraph (v).

 

(vi) the Company’s failure to obtain the express assumption of this Agreement by
any successor to the Company; or

 

(vii) any material breach by the Company of any agreement (including this
Agreement) between it and Employee.

 

Any Good Reason shall not be waived by Employee’s continued employment following
an act or omission giving rise to such Good Reason. However, Employee shall not
be deemed to have been terminated for Good Reason pursuant to Section(s)
5.5(e)(i), (ii), (iii), (vi) or (vii) above without having first provided at
least thirty (30) days written notice to the Company setting forth the specific
acts or omissions which constitute or give rise to Good Reason and the Company
fails to cure such acts or omissions within the 30 day notice period.

 

For purposes of this Agreement, a “Change of Control,” shall mean a Change in
Control as defined in the Goodman Networks Incorporated 2008 Long-Term Incentive
Plan, as it may be amended from time to time; provided that no event shall be a
Change in Control for purposes of this Agreement unless such event also
constitutes a change in the Company’s ownership, its effective control or the
ownership of a substantial portion of its assets within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended.

 

(f) By the Employee Other than for Good Reason. The Employee may terminate his
employment hereunder at any time upon thirty (30) days' written notice to the
Company. In the event of termination of the Employee pursuant to this Section
5(f), the Chairman may elect to waive the period of notice, or any portion
thereof, and, if the Chairman so elects, the Company shall pay the Employee his
Base Salary for the notice period (or for any remaining portion of the period).
The Company shall have no further obligation to the Employee, other than for any
Final Compensation due to him, payable within the time period required by
applicable law (and in all events within sixty (60) days following the date of
termination).



 

 

 

(g) Timing of Payments. In the event that at the time the Employee’s employment
with the Company terminates Goodman is publicly traded (as defined in Section
409A of the Internal Revenue Code), any amounts payable under this Section 5
that would otherwise be considered deferred compensation subject to the
additional twenty percent (20%) tax imposed by Section 409A if paid within six
(6) months following the date of termination of Company employment shall be paid
at the later of the time otherwise provided in Section 5 or the earliest time
that will prevent such amounts from being considered deferred compensation. For
purposes of Section 409A of the Code, each payment under this Section 5 (and
each other several plan payment) will be treated as a separate payment.

 

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination pursuant to Section 2, Section 5 or otherwise.

 

(a) The Employee shall promptly give the Company notice of all facts not
previously disclosed to or in the possession of the Company necessary for the
Company to determine the amount and duration of its obligations in connection
with any termination pursuant to Section 5(d) or 5(e) hereof.

 

(b) Benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Employee’s employment without
regard to any continuation of Base Salary or other payment to the Employee
following such date of termination.

 

(c) Provisions of this Agreement shall survive any termination of the Employee's
employment hereunder, including termination of this Agreement upon the
expiration of the Term, if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Employee under Sections 7 and 8 hereof and the
obligations of the Company under Section 5. The obligation of the Company to
make payments to or on behalf of the Employee under Section 5(d) or 5(e) hereof
is expressly conditioned upon the Employee's continued full performance of his
obligations under Sections 7 and 8 hereof. The Employee recognizes that, except
as expressly provided herein, the Company shall have no duty to provide the
Employee with any compensation or other payments following the termination of
the Employee’s employment with the Company.

 

7. Confidential Information, Ownership of Information, Inventions and Original
Work, and Restrictive Covenants.

 

(a) Confidential Information. The Employee acknowledges that the Company and its
Affiliates continually develop Confidential Information, that the Employee may
develop Confidential Information for the Company or its Affiliates and that the
Company and its Affiliates will provide the Employee with Confidential
Information during the course of his employment. The Employee will comply with
the policies and procedures of the Company and its Affiliates for protecting
Confidential Information and shall not disclose to any Person or use, other than
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Employee incident to his employment by the Company or any of its
Affiliates. The Employee understands that this restriction shall continue to
apply for a period of two (2) years after his employment terminates, regardless
of the reason for such termination.

 



 

 

 

(b) Safeguard and Return of Documents. All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company or its Affiliates and any copies, in whole or in part,
thereof (the “Documents”), whether or not prepared by the Employee, shall be the
sole and exclusive property of the Company and its Affiliates. The Employee
shall safeguard all Documents and shall surrender to the Company at the time his
employment terminates all Documents then in the Employee's possession or control
with the exception of this Agreement or other documents related to the
Employee’s compensation or benefits.

 

(c) Ownership of Information, Inventions and Original Work. The Employee agrees
that any creative works, discoveries, designs, software, computer programs,
inventions, improvements, modifications, enhancements, know-how, formulation,
concept or idea which is conceived, created or developed by the Employee, either
alone or with others (collectively referred to as “Work Product”) is the
exclusive property of the Company if:

 

(i) It was conceived or developed in any part on Company time;

 

(ii) Any equipment, facilities, materials or Confidential Information of the
Company or its Affiliates was used in its conception or development; or

 

(iii) It either (a) relates, at the time of conception or reduction to practice,
to the Company's business (or the business of any of its Affiliates) or to an
actual or demonstrably anticipated research or development project of the
Company (or any of its Affiliates), or (b) results from any work performed by
the Employee for the Company or any of its Affiliates.

 

The Employee agrees to assist the Company and its Affiliates in obtaining any
patent or copyrights on such Work Product, and to provide such documentation and
assistance as is necessary for the Company and its Affiliates to obtain such
patent or copyright. The Employee shall maintain adequate written records of
such Work Product, in such format as may be specified by the Company. Such
records will be available to and remain the sole property of the Company at all
times. The Employee's obligations to assist the Company and its Affiliates in
obtaining and enforcing patents and copyrights with respect to any Work Product
within the scope of this provision shall continue beyond the termination of the
Employee's employment with the Company.

 

(d) Restrictive Covenants. The Employee acknowledges that in order to effectuate
the promise to hold Confidential Information in trust for the Company and its
Affiliates and in order to protect the Company and its Affiliates’ legitimate
business interests (which include but are not limited to continuation of
contracts and relationships with their customers, their reputation, and their
competitive advantage), it is necessary to enter into the following restrictive
covenants. Without the prior written consent of the Company, the Employee shall
not, during his employment at the Company or for a period of one (1) year
following the termination of employment:

 



 

 

 

(i) Engage in or perform services for a Competing Business. For purposes of this
Agreement, “Competing Business” is one which provides the same or substantially
similar products and services as those provided by the Company or its Affiliates
during the Employee's employment, including, but not limited to satellite or
cable fulfillment service, multi-dwelling unit activities, telecom consulting,
telecom field services, wireline EFI&T services, RF engineering, integration
engineering, deployment engineering, engineering services, wireless EFI&T
services, software, or circuit audits, retrofits or software development, but
shall specifically exclude any OEM telecom company or electronic manufacturing
services (contract manufacturing) company. The geographic area for purposes of
this restriction is the area(s) within the United States and of any office or
facility of the Company or any of its Affiliates in which, from which, or in
relation to which the Employee performed services for the Company;

 

(ii) Have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by the Employee of any stock listed on any
national securities exchange of any corporation conducting a competing business
shall not be deemed a violation of this Agreement if the aggregate amount of
such stock owned by the Employee does not exceed five percent (5%) of the total
outstanding stock of such corporation;

 

(iii) Solicit business from, attempt to do business with, or do business with
any person or entity that was a customer/client of the Company or any of its
Affiliates during the Employee's employment with the Company and which the
Employee either: (a) called on, serviced, did business with or had contact with
during his employment; or (b) became acquainted with or received Confidential
Information regarding during his employment. This restriction applies only to
business that is in the scope of services or products provided by the Company or
any of its Affiliates. The geographic area for purposes of this restriction is
the area where the customer/client is located and/or does business; or

 

(iv) Solicit, induce or attempt to solicit or induce, on behalf of himself or
any other person or entity, any employee of the Company or any of its Affiliates
to terminate their employment with the Company or any of its Affiliates and/or
to accept employment elsewhere.

 

8. Assignment of Rights to Intellectual Property. The Employee shall promptly
and fully disclose all Intellectual Property to the Company. The Employee hereby
assigns and agrees to assign to the Company and its Affiliates (or as otherwise
directed by the Company) the Employee's full right, title and interest in and to
all Intellectual Property. The Employee agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company or any of its
Affiliates and to permit the Company or any of its Affiliates to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
The Employee will not charge the Company or any of its Affiliates for time spent
in complying with these obligations. All copyrightable works that the Employee
creates in the course of his employment by the Company shall be considered “work
made for hire.”

  



 

 

 

9. Conflicting Agreements. The Employee hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the Employee
is a party or is bound and that the Employee is not now subject to any covenants
against competition or similar covenants or any court order or other legal
obligation that would affect the performance of his obligations hereunder. The
Employee will not disclose to or use on behalf of the Company any proprietary
information of a third party without such party’s consent.

 

10. Enforcement of Covenants. The Employee acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including,
but not limited to, the restraints contained in Section7. The Employee agrees
that said restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area.

 

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

 

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.

 

(b) “Confidential Information” means any and all confidential information and
trade secrets of the Company and its Affiliates, including, without limitation,
all Intellectual Property of the Company and its Affiliates and any information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products, (iii)
the costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and those
relationships. Confidential Information also includes any information that the
Company or any of its Affiliates have received, or may receive hereafter,
belonging to customers or others with any understanding, express or implied,
that the information will not be disclosed. Notwithstanding the foregoing,
Confidential Information does not include (i) information that is or becomes
known or generally available to the public other than as a result of disclosure
by the Employee in breach of this Agreement, or (ii) information that is or
becomes available to the Employee on a non-confidential basis after the
termination of his employment relationship with the Company.

 

(c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Employee (whether alone or with
others, whether or not during normal business hours, and whether on or off
Company premises) during the Employee's employment and during the period of six
(6) months immediately following termination of his employment that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

 

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 



 

 

 

(e) “Products” mean all products researched, developed, tested, manufactured,
sold, licensed, leased or otherwise distributed or put into use by the Company
or any of its Affiliates, together with all services provided by the Company or
any of its Affiliates, including, without limitation, all hardware, software or
other technology developed by the Company or any of its Affiliates and any
research data or other documentation related to the development of such
hardware, software or other technology.

 

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law or authorized to be withheld or deducted by the Employee.

 

13. Assignment. Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other. This Agreement shall inure to the
benefit of and be binding upon the Company and the Employee, their respective
successors, executors, administrators, heirs and permitted assigns.

 

14. Severability. If any portion or provision of this Agreement shall, to any
extent, be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

16. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, by a reputable national courier service, or deposited in
the United States mail, postage prepaid, registered or certified, and addressed
to the Employee at his last known address on the books of the Company or, in the
case of the Company, at its principal place of business, attention of the
Chairman, or to such other address as either party may specify by notice to the
other actually received.

 

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Employee's employment, excluding only any
agreements governing the rights and obligations of the Company and the Employee
with respect to the securities of the Company, and any Company-provided separate
benefit plans, all of which remain in full force and effect in accordance with
their terms. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Any amendment to this Agreement must be signed by all
parties to this Agreement. The Employee acknowledges and represents that in
executing this Agreement, the Employee did not rely on, has not relied on, and
specifically disavows any reliance on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in this Agreement. The Parties represent that they relied on
their own judgment in entering into this Agreement.

 



 

 

 

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by an expressly authorized representative
of the Company.

 

19. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

21. Governing Law. This is a Minnesota contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Minnesota, without regard to the conflict of laws principles thereof.

 

22. Confidentiality. The Employee agrees to keep the terms of this Agreement
strictly confidential. The Employee agrees not to disclose the terms of this
Agreement to anyone other than his spouse, attorney and tax advisor and the
Employee agrees to instruct the individuals to whom disclosure is permitted to
maintain the confidentiality of this Agreement.

 

 

 

 

 

******************

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Employee, as of
the date first above written, but to be effective, if ever, on the Effective
Date.

 

THE EMPLOYEE   MULTIBAND CORPORATION                       /s/ James L. Mandel  
By: /s/ Don Miller   James L. Mandel   Title:  Chairman of the Board  

 

 

 

 

 

APPENDIX A – Goodman Networks Executive Management Bonus Plan

Payout Scale

 

1. Parent Company Chairman & CEO

 

  100% of Target EBITDA and 90% of Target Revenue 120% of Target EBITDA and 90%
of Target Revenue 140% of Target EBITDA and 95% of Target Revenue Bonus as
Percentage of Compensation 40% 70% 100%

 

2. COO/CFO/EVP/President/Subsidiary CEO

 

  100% of Target EBITDA and 90% of Target Revenue 120% of Target EBITDA and 90%
of Target Revenue 140% of Target EBITDA and 95% of Target Revenue Bonus as
Percentage of Compensation 35% 50% 70%

 

3. Vice Presidents

 

  100% of Target EBITDA and 90% of Target Revenue 120% of Target EBITDA and 90%
of Target Revenue 140% of Target EBITDA and 95% of Target Revenue Bonus as
Percentage of Compensation 25% 35% 50%

 

 

 

4. Program Directors/Senior Directors

 

  100% of Target EBITDA and 90% of Target Revenue 120% of Target EBITDA and 90%
of Target Revenue 140% of Target EBITDA and 95% of Target Revenue Bonus as
Percentage of Compensation 15% 22% 30%

 

5. Directors

 

  100% of Target EBITDA and 90% of Target Revenue 120% of Target EBITDA and 90%
of Target Revenue 140% of Target EBITDA and 95% of Target Revenue Bonus as
Percentage of Compensation 7% 11% 15%

 

 

 

